DETAILED ACTION
This Office Action, based on application 15/883,273 filed 30 January 2018, is filed in response to applicant’s amendment and remarks filed 18 November 2021.  Claims 2-21 are currently pending and have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, submitted 17 November 2021 in response to the Office Action mailed 17 June 2021, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 103
	The applicant traverses the prior art rejection alleging cited prior art fails to disclose “receiving a read request from a host while the first data comprises less than a full page of data, while the first data is in the first register, and before the first data is programmed to the array; translating the received read request into a command to move the first data from the first register to the second register; and executing the command to move the first data from the first register to the second register prior to reading the second data from the array” as generally recited in independent Claims 2 and 11.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites “wherein loading the second data into the first register includes moving the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BENNETT (US PGPub 2011/0055453).

BENNETT discloses: 
Claim 2:  A memory apparatus, comprising: 
a first non-volatile memory device (Fig 2, flash memory module 200) comprising: 
an array of non-volatile memory cells (Fig 2, flash memory logical units 201 and 202 comprise memory cell cells 212, 222; ¶[0026] – “control circuit 211 response to commands to read, erase, or program memory cells of memory array 212”); 
a first register comprising volatile memory (Fig 3, internal data register 311; ¶[0031]); and 
a second register comprising volatile memory (Fig 3, supplemental data register 313; ¶[0031]); and 
a controller configured to: 
(¶[0047] – an in-process command, which may include a program operation, may be using internal register 311; Abstract – a set of internal registers may be used for performing a current command including a program command); 
receive a read request to read second data from the array (Fig 5, Receive Command 501 => Command Type? 502 => Read; ¶[0047])¸ wherein the read request is received from a host while the first data comprises less than a full page of data (¶[0047] – the read command may be received before or after an in-process programming command performs the verify phase; since programming data includes some amount of data, the data would ‘comprise{s} less than a full page of data’ since the limitation does not further limit the quantity of data to any particular size e.g. first data may be a full page of data while comprising less than a full page of data since ‘comprising’ is an inclusive term and does not exclude additional elements – MPEP 2111.03(I)), while the first data is in the first register (¶[0047] – the in-process command may be in the internal register 311), and before the first data is programmed to the array (¶[0048] – the in-process command may be interrupted at any time while the command is being processed); 
translate the received read request into a command to move the first data from the first register to the second register (Fig 5, Interrupt In-Process Command? 532 => Pause In-Process Command 535 => Backup In-Process Data to Backup Data Register 536 are performed in response to a received Read command; ¶[0048] – data and address information for the in-process command are backed up to the supplemental data register; the decision to interrupt the in-process command and subsequently move the in-process data to the supplemental register is analogous to applicant’s ‘translate’ command provided how the applicant defines the term; see EXAMINER’S NOTE below);
execute the command to move the first data from the first register to the second register prior to reading the second data from the array (Fig 5, Backup In-Process Data to Backup Data Register 536 => Provide Read Address to Internal Address Register 534 => Initiate Read 538; ¶[0048]);
load the second data into the first register while the first data is in the second register (¶[0048-0049] – the read command is then initiated and completed by reading the contents of the memory cells addressed by the read address into the internal data register 311A); 
provide the second data to the host (Fig 5, Provide Read Data to External Data Register 539; ¶[0049] – data associated with the read may be read on the communication bus 203; ¶[0023]); and 
responsive to determining that the read request is complete, generate a command to move the first data from the second register back to the first register (Fig 5, Provide Read Data to External Data Register 539 {analogous to ‘read request is complete’} => Move Backed-Up Data to Internal Data Register 540 {analogous to ‘move first data from the second register back to the first register’}; ¶[0049-0050]).

EXAMINER’S NOTE: Paragraph [0046] of applicant’s specification describes the claimed invention using the term ‘translate’.  In paragraph [0046], a controller receives a host request to access data, and after determining whether or not data resides in a cache register, the controller initiates a ‘New Swap Cmd’ prior to processing the request to access data.  While the traditional definition of ‘translate’ is to “convert something or be converted into”, applicant appears to redefine the term to include the addition and performance of an additional instruction by the controller prior to fulfilling the host request.

Claim 11:  A method of operating a memory apparatus, the method comprising: 
(Fig 3, internal data register 311; ¶[0031]) of a non-volatile memory device (Fig 2, flash memory module 200), first data to be programmed to an array (¶[0047] – an in-process command, which may include a program operation, may be using internal register 311; Abstract – a set of internal registers may be used for performing a current command including a program command) of non-volatile memory cells (Fig 2, flash memory logical units 201 and 202 comprise memory cell cells 212, 222; ¶[0026] – “control circuit 211 response to commands to read, erase, or program memory cells of memory array 212”); 
receiving a read request to read second data from the array (Fig 5, Receive Command 501 => Command Type? 502 => Read; ¶[0047]), wherein the read request is received from a host while the first data comprises less than a full page of data (¶[0047] – the read command may be received before or after an in-process programming command performs the verify phase; since programming data includes some amount of data, the data would ‘comprise{s} less than a full page of data’ since the limitation does not further limit the quantity of data to any particular size e.g. first data may be a full page of data while comprising less than a full page of data since ‘comprising’ is an inclusive term and does not exclude additional elements – MPEP 2111.03(I)), while the first data is in the first register (¶[0047] – the in-process command may be in the internal register 311), and before the first data is programmed to the array (¶[0048] – the in-process command may be interrupted at any time while the command is being processed);
translating the received read request into a command to move the first data from the first register to a second register (Fig 5, Interrupt In-Process Command? 532 => Pause In-Process Command 535 => Backup In-Process Data to Backup Data Register 536 are performed in response to a received Read command; ¶[0048] – data and address information for the in-process command are backed up to the supplemental data register; the decision to interrupt the in-process command and subsequently move the in-process data to the supplemental register is analogous to applicant’s ‘translate’ command provided how the applicant defines the term; see EXAMINER’S NOTE above);
executing the command to move the first data from the first register to the second register prior to reading the second data from the array (Fig 5, Backup In-Process Data to Backup Data Register 536 => Provide Read Address to Internal Address Register 534 => Initiate Read 538; ¶[0048]);
loading the second data into the first register while the first data is in the second register (¶[0048-0049] – the read command is then initiated and completed by reading the contents of the memory cells addressed by the read address into the internal data register 311A); 
providing the second data to the host (Fig 5, Provide Read Data to External Data Register 539; ¶[0049] – data associated with the read may be read on the communication bus 203; ¶[0023]); and
responsive to determining that the read request is complete, generating a command to move the first data from the second register back to the first register (Fig 5, Provide Read Data to External Data Register 539 {analogous to ‘read request is complete’} => Move Backed-Up Data to Internal Data Register 540 {analogous to ‘move first data from the second register back to the first register’}; ¶[0049-0050]).

Claim 3:  The apparatus of Claim 2, wherein the controller is further configured to initiate loading of the first data into the first register in accordance with an access command for the first data (¶[0047] – an in-process command, which may include a program operation, may be using internal register 311; Abstract – a set of internal registers may be used for performing a current command including a program command), wherein the read request is subsequently received after a portion of the first (¶[0047] – the read command may be received before or after an in-process programming command performs the verify phase).

Claim 4:  The apparatus of Claim 2, wherein the controller is further configured to generate a swap command to swap a content of the first register with a content of the second register (Fig 5, Steps 535 => 542).

Claim 7:  The apparatus of Claim 2, wherein the controller is further configured to, prior to loading the second data into the first register, read the second data from the array into a third register of the first non-volatile memory device; wherein loading the second data into the first register includes moving the second data from the third register to the third register (Fig 5, Provide Read Data to External Data Register 539  => Move Backed-Up Data to Internal Data Register 540; ¶[0049-0050]).

Claim 9:  The apparatus of Claim 2, further comprising a second non-volatile memory device comprising an array of non-volatile memory cells, a third register comprising volatile memory, and a fourth register comprising volatile memory; and wherein the controller is further configured to: load, to the third register, third data to be programmed to the array; prior to programming the third data to the array, receive from the host, a read request to read fourth data from the array; prior to programming the third data to the array, receive from the host, a read request to read fourth data from the array; and responsive to determining that the third data loaded to the third register comprises less than a page of data: generate a command to move the third data from the third register to the fourth register prior to reading the fourth data from the array; load the fourth data into the third register while the third data is in the fourth register; provide the fourth data to the  (¶[0025] – a NAND flash memory chip may comprise multiple NAND flash memory modules; the actions performed on the second non-volatile memory device analogous to the actions performed on the first non-volatile memory device of the parent claim).

Claim 10:  The apparatus of Claim 2, wherein the non-volatile memory device is a NAND flash memory device (Fig 2, NAND flash memory module 200) coupled to the controller via a NAND flash interface protocol (¶[0002] – the flash memory may be communicated with using the ONFI standard protocol), wherein the first register is a cache register, and wherein the NAND flash memory device comprises a data register in addition to the cache register and the second register (¶[0031] – control circuit 300 may comprise registers 311 {‘first or cache register’}, 312 {‘data register’}, and 313 {‘second register’}).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 12-16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT in view of DIGGS et al (US PGPub 2008/0147962).

With respect to Claim 13, BENNETT discloses an apparatus comprising: 
a controller (Fig 3, Control Circuit 300); and 
(Fig 2, flash memory module 200), wherein the non-volatile memory device includes: 
an array of non-volatile memory cells configured to store data (Fig 2, flash memory logical units 201 and 202 comprise memory cell cells 212, 222; ¶[0026] – “control circuit 211 response to commands to read, erase, or program memory cells of memory array 212”); 
a first register comprising volatile memory (Fig 3, internal data register 311; ¶[0031]); and 
a second register comprising volatile memory (Fig 3, supplemental data register 313; ¶[0031]); 
wherein the non-volatile memory device is configured to: 
load, to the first register, first data to be programmed to the array (¶[0047] – an in-process command, which may include a program operation, may be using internal register 311; Abstract – a set of internal registers may be used for performing a current command including a program command); 
receive a read request to read second data from the array (Fig 5, Receive Command 501 => Command Type? 502 => Read; ¶[0047]), wherein the read request is received from a host while the first data comprises less than a full page of data (¶[0047] – the read command may be received before or after an in-process programming command performs the verify phase; since programming data includes some amount of data, the data would ‘comprise{s} less than a full page of data’ since the limitation does not further limit the quantity of data to any particular size e.g. first data may be a full page of data while comprising less than a full page of data since ‘comprising’ is an inclusive term and does not exclude additional elements – MPEP 2111.03(I)), while the first data is in the first register (¶[0047] – the in-process command may be in the internal register 311), and before the first data is programmed to the array (¶[0048] – the in-process command may be interrupted at any time while the command is being processed);
(Fig 5, Interrupt In-Process Command? 532 => Pause In-Process Command 535 => Backup In-Process Data to Backup Data Register 536 are performed in response to a received Read command; ¶[0048] – data and address information for the in-process command are backed up to the supplemental data register; the decision to interrupt the in-process command and subsequently move the in-process data to the supplemental register is analogous to applicant’s ‘translate’ command provided how the applicant defines the term; see EXAMINER’S NOTE above);
execute the command to move the first data from the first register to the second register prior to reading the second data from the array (Fig 5, Backup In-Process Data to Backup Data Register 536 => Provide Read Address to Internal Address Register 534 => Initiate Read 538; ¶[0048]);
transfer second data between the first register and the array while the second register holds the first data (¶[0048-0049] – the read command is then initiated and completed by reading the contents of the memory cells addressed by the read address into the internal data register 311A); 
return the first data back to the first register from the second register (Fig 5, Provide Read Data to External Data Register 539 {analogous to ‘read request is complete’} => Move Backed-Up Data to Internal Data Register 540 {analogous to ‘move first data from the second register back to the first register’}; ¶[0049-0050]); and 
program the first data to the array after the second data has been transferred between the first register and the array (¶[0049] – the interrupted operation may be resumed).
BENNETT may not explicitly disclose enter a particular mode according to a trim setting.
However, DIGGS discloses enter a particular mode according to a trim setting (Section [0009]).
(Section [0026] – e.g. mirroring).  Therefore, it would have been obvious to combine BENNETT and DIGGS to obtain the invention as specified in the instant claims.

With respect to Claim 5, BENNETT discloses the apparatus of Claim 4.
BENNETT further discloses wherein the first non-volatile device comprises multiple planes each having at least two registers corresponding thereto (Fig 2, flash memory logical units 201 and 202 comprise memory cell cells 212, 222; ¶[0026] – “control circuit 211 response to commands to read, erase, or program memory cells of memory array 212”).
BENNETT may not explicitly disclose wherein the swap command operates on multiple planes simultaneously.
However, DIGGS discloses wherein the swap command operates on multiple planes simultaneously (¶[0019] – controllers may access their respective non-volatile memory arrays in parallel).
BENNETT and DIGGS are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BENNETT and DIGGS before him or her, to modify the system of BENNETT to include parallelism as taught by DIGGS.  A motivation for doing so would have been to improve the speed of accessing the memory arrays.  Therefore, it would have been obvious to combine BENNETT and DIGGS to obtain the invention as specified in the instant claims.

With respect to Claim 12, BENNETT disclose the method of claim 11.  
BENNETT may not explicitly disclose selectively enabling a particular mode prior to loading the first data to be programmed to the array of non-volatile memory cells to the first register of the non-volatile memory device.
However, DIGGS discloses selectively enabling a particular mode prior to loading the first data to be programmed to the array of non-volatile memory cells to the first register of the non-volatile memory device (Section [0009]).
BENNETT and DIGGS are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BENNETT and DIGGS before him or her, to modify the system of BENNETT to include mode selection as taught by DIGGS.  A motivation for doing so would have been to support processes optimized for multiple memory arrays (Section [0026] – e.g. mirroring).  Therefore, it would have been obvious to combine BENNETT and DIGGS to obtain the invention as specified in the instant claims.

With respect to Claim 14, the combination of BENNETT and DIGGS disclose the apparatus of Claim 13.  
BENNETT further disclose wherein the non-volatile memory device is configured to transfer the second data between the first register and the array at least partly by loading the second data from the array to the first register (Fig 5, Backup In-Process Data to Backup Data Register 536 => Provide Read Address to Internal Address Register 534 => Initiate Read 538; ¶[0048]).

Claim 15, the combination of BENNETT and DIGGS disclose the apparatus of Claim 14.  
BENNETT further discloses wherein the non-volatile memory device is configured to provide the second data to an output while the second register holds the first data (Fig 5, Provide Read Data to External Data Register 539; ¶[0049] – data associated with the read may be read on the communication bus 203; ¶[0023]).

With respect to Claim 16, the combination of BENNETT and DIGGS disclose the apparatus of Claim 13.  
BENNETT further discloses wherein the non-volatile memory device is configured to transfer the second data between the first register and the array at least partly by loading the second data to the first register and subsequently providing the second data to the array for programming to the array (¶[0048-0049] – the read command is then initiated and completed by reading the contents of the memory cells addressed by the read address into the internal data register 311A).

With respect to Claim 19, the combination of BENNETT and DIGGS disclose the apparatus of Claim 13.  
DIGGS further discloses wherein the apparatus comprises an embedded multimedia card, the embedded multimedia card comprising the non-volatile memory device (Abstract, memory cards).

With respect to Claim 20, the combination of BENNETT and DIGGS disclose the apparatus of claim 13.  
BENNETT further discloses wherein the second data comprises less than a full page of data (Fig 5, Provide Read Data to External Data Register 539; ¶[0049] – data associated with the read may be read on the communication bus 203; ¶[0023]; ¶[0036] – data read in a single command may be the size of a page).

With respect to Claim 21, the combination of BENNETT and DIGGS disclose the apparatus of claim 13.  
BENNETT further discloses wherein the second data comprises a full page of data (Fig 5, Provide Read Data to External Data Register 539; ¶[0049] – data associated with the read may be read on the communication bus 203; ¶[0023]; ¶[0036] – data read in a single command may be the size of a page).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT in view of PARKS et al (US Patent 6,571,354).

With respect to Claim 6, BENNETT discloses the apparatus of Claim 2.
BENNETT further discloses wherein the controller is further configured to: load, to the first register, third data to be programmed to the array; prior to programming the third data to the array, receive from the host, a request;  responsive to determining that the third data loaded to the first register comprises less than a page of data; generate a command to move the third data form the first register to the second register prior to writing the fourth data to the array; load the fourth data into the first register while the third data is in the second register; and responsive to determining that program request is complete, generate a command to move the third data from the second register back to the first register (¶[0025] – a NAND flash memory chip may comprise multiple NAND flash memory modules; the actions performed by the third data and fourth data analogous to the actions performed on the first data and second data of the parent claim).

However, PARKS discloses wherein the request is a program request to write fourth data to the array and write the fourth data to the array (Col 18, Lines 45-60 – write requests may be allowed to continue while a buffer block is actively processing a hot copy process).
BENNETT and PARKS are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BENNETT and PARKS before him or her, to modify the system of interrupting program or erase commands to process read commands of BENNETT to include interrupting program commands to process other program commands as taught by PARKS.  A motivation for doing so would have been to support higher priority commands if they are issued by a client processor (Col 18, Lines 53-54).  Therefore, it would have been obvious to combine BENNETT and PARKS to obtain the invention as specified in the instant claims.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT in view of CONLEY et al (US PGPub 2006/0136656).

With respect to Claim 8, BENNETT discloses the apparatus of Claim 2.
BENNETT may not explicitly disclose wherein the controller is configured to store tracking information to determine whether the first register stores less than a full page of data.
However, CONLEY discloses wherein the controller is configured to store tracking information to determine whether the first register stores less than a full page of data (¶[0065] – the controller may keep track of where particular data is located in physical memory by a table or tables that record logical to physical address mapping).
(Abstract; [0065]).  Therefore, it would have been obvious to combine BENNETT and CONLEY to obtain the invention as specified in the instant claims.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT in view of DIGGS and TSUJI (US PGPub 2008/0046639).

With respect to Claim 17, the combination of BENNETT and DIGGS disclose the apparatus of Claim 13.  
BENNETT further discloses wherein the non-volatile memory is configured to program a full page of data to the array that includes the first data (Col 5, Lines 11-13, Lines 18-20 – Operation B loads data from the second buffer to the flash memory block).
BENNETT and DIGGS may not explicitly disclose wherein the first data is less than a full page of data.
However, TSUJI discloses wherein the first data is less than a full page of data (Section [0069-0071] – data D2 and D3 are data whose data size is less than a page size.  Data is then transferred from the data buffer 31 to the data cache 33 and further to the buffer 26).
BENNETT, DIGGS, and TSUJI are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BENNETT, DIGGS, and TSUJI before him or her, (Section [0070]).  Therefore, it would have been obvious to combine BENNETT, DIGGS, and TSUJI to obtain the invention as specified in the instant claims.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT in view of DIGGS and LEE et al (US PGPub 2010/0174853).

With respect to Claim 18, the combination of BENNETT and DIGGS disclose the apparatus of Claim 13.
BENNETT and DIGGS may not appear to explicitly disclose wherein the non-volatile memory is configured to load the first data into the first register at least partly by incrementally loading data into the first register one segment at a time, wherein a page of data comprises a plurality of segments.
However, LEE discloses wherein the non-volatile memory is configured to load the first data into the first register at least partly by incrementally loading data into the first register one segment at a time, wherein a page of data comprises a plurality of segments (Section [0038]).
BENNETT, DIGGS, and LEE are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BENNETT, DIGGS, and LEE before him or her, to modify the buffer memory of the combination of BENNETT and DIGGS to include the buffer memory divided into segments as taught by LEE.  A motivation for doing so would have been to support random writes in a manner that reduces operating overhead (Section [0020], [0028]).  Therefore, it would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137